CFO Commentary on Third Quarter FY 2011 Results The following information has been prepared on a GAAP basis except where noted. Summary Results Revenue for the third quarter of fiscal 2011 was $843.9 million, up 4.0 percent from $811.2 million in the prior quarter. GAAP gross margin for the quarter was 46.5 percent, up 29.9 percentage points from the prior quarter’s GAAP gross margin of 16.6 percent.Excluding the effect of a charge for a weak die/packaging material set, non-GAAP gross margin in the second quarter was 38.9 percent. GAAP net income for the quarter was $84.9 million, or $0.15 per diluted share, compared with a GAAP net loss of $141.0 million, or $0.25 per share, in the prior quarter. Excluding the weak/die packaging material set charge, and the associated tax impact, non-GAAP net income for the second quarter was $20.1 million, or $0.03 per diluted share. Revenue (in millions) Q3’11 Q2’11 Q/Q % GPU $ $ +5.7 % Professional Solutions -2.3 % Consumer Products +13.6 % Total $ $ +4.0 % The business conditions that impacted our GPU business in the second quarter, namely rising memory costs and the weakness of the Euro, abated somewhat in the third quarter.The third quarter GPU business also benefitted from the launch and ramp of our GeForce® GTS 450 and GT 430 Fermi based GPUs aimed at the lower-priced segments of the add-in card market.As a result, our GPU revenue was up 5.7 percent quarter-over-quarter and we gained some share in the desktop segment.While we lost share in a significantly reduced notebook segment, we believe the market is stabilizing and we expect to regain share with the new notebook product cycle late in the fourth quarter or early in the first quarter of our fiscal 2012. Revenue for our Professional Solutions business, which includes workstation graphics and computing, represented 24.9 percent of total company revenue and was down 2.3 percent from the prior quarter.Quadro® professional graphics was up but our computing business was down, the latter reflecting the influence a small number of large orders currently has on the computing business.These quarterly variations will decrease as the computing business grows across more vertical segments.Momentum is strong: this year’s GPU Technology Conference was the biggest ever, and the world’s fastest supercomputer, China’s Tianhe-1A, is based on our Tesla products. Our Consumer Products business, which includes Tegra smartphone and tablet products, as well as embedded entertainment, represented 6.2 percent of total revenue and was up 13.6 percent over the prior quarter.Significant Tegra shipments will continue to be gated by the production release of Android based smartphone and tablet products, which are expected to start ramping and shipping in volume in the fourth quarter. Gross Margin GAAP gross margin of 46.5 percent for the third quarter was within guidance.Mix was slightly less favorable than we had expected at the beginning of the quarter. Expenses and Other GAAP operating expenses for the third quarter were $288.3 million, compared to GAAP operating expenses of $309.5 million for the second quarter, which included a $12.7 million charge related to the weak die/packaging material set. Our tax provision for the quarter was $18.7 million, a tax rate of 18.1%. Balance Sheet Accounts receivable at the end of the quarter were $399.5 million, up $3.6 million sequentially.Our DSO at quarter-end was 43days, down 1 day from the prior quarter. Inventories at the end of the quarter were $377.8 million, down 13.0 percent over the prior quarter.The decrease was largely driven by higher third quarter revenues and actions taken to lower inventory levels. On a related note, channel inventory was again slightly down quarter-over-quarter. Depreciation and amortization expense for the third quarter amounted to $46.9 million.Stock-based compensation was $25.2 million.Capital expenditures were $21.8 million. Cash flow provided by operating activities was $212.2 million during the third quarter.Free cash flow in the third quarter was $190.4 million with the principle contributors being cash earnings, earnings after adding back depreciation and stock-based compensation, and inventory reductions. Cash, cash equivalents and marketable securities at the end of the quarter were a record $1.99 billion, up $214.7 million over the prior quarter. Fourth Quarter Outlook Our outlook for the fourth quarter of fiscal 2011 is as follows: · Revenue is expected to be up 3 to 5 percent from the third quarter. · GAAP gross margin is expected to be flat. · GAAP operating expenses are expected to be approximately $300 million. · GAAP tax rate is expected to be 18 to 20 percent. We estimate depreciation and amortization to be modestly up when compared to the third quarter.Capital expenditures are expected to be under $50 million. Diluted shares for the fourth quarter are expected to be approximately 586million. For further information, contact: Michael Hara Robert Sherbin Investor Relations Corporate Communications NVIDIA Corporation
